                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

IAN BELL, Derivatively on Behalf        )     CIVIL NO. 17-00530 LEK-WRP
of ECO SCIENCE SOLUTIONS,               )
INC.,                                   )     FINDINGS AND
                                        )     RECOMMENDATION TO
             Plaintiffs,                )     GRANT PLAINTIFFS’ MOTION
                                        )     FOR FINAL APPROVAL OF
      vs.                               )     SETTLEMENT
                                        )
JEFFREY TAYLOR, ET AL.,                 )
                                        )
             Defendants.                )
                                        )

           FINDINGS AND RECOMMENDATION TO GRANT
     PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT

             On November 17, 2020, a hearing was held on Plaintiffs’ Motion for

Final Approval of Settlement filed on October 27, 2020 (Motion). See ECF No.

137. As stated at the hearing and as reflected in the Motion, Defendants do not

oppose the relief requested in the Motion. See id. at 8 n.1.

             After careful consideration of the parties’ submissions, the arguments

of counsel at the hearing, and relevant legal authority, the Court FINDS AND

RECOMMENDS that Plaintiffs’ Motion be GRANTED. 1


             1
               Within fourteen days after a party is served with the Findings and
Recommendation, pursuant to 28 U.S.C. § 636(b)(1), a party may file written
objections in the United States District Court. A party must file any objections
within the fourteen-day period to preserve appellate review of the Findings and
Recommendation.

                                        -1-
                                 BACKGROUND

             Plaintiffs Ian Bell and Marc D’Annunzio filed this shareholder

derivative action on behalf of nominal defendant Eco Science Solutions, Inc.

(ESSI) against certain of its current and former directors and officers. See ECF

No. 1. A Settlement on the Record was held on May 12, 2020, at which time the

parties placed the key settlement terms on the record. See ECF No. 121. On

September 21, 2020, the parties entered into a Stipulation of Settlement. See ECF

No. 133-3.

             On September 23, 2020, the Court issued an Order Granting

Plaintiffs’ Unopposed Motion for Preliminary Approval of Settlement. See ECF

No. 134. Pursuant to that Order, Plaintiffs were required to publish notice of the

settlement including the material terms of the settlement and provide notice that

any objections must be made on or before November 3, 2020. See id. Plaintiffs

filed a Notice of Non-Objection on November 9, 2020, stating that notice has been

published as ordered and that no objections had been filed or received. See ECF

No. 141. A hearing was held on the Motion on November 17, 2020.

                                   DISCUSSION

             Under Federal Rule of Civil Procedure 23.1(c), derivative actions may

be settled only with the Court’s approval. See Fed. R. Civ. P. 23.1(c). The Court

must determine whether a proposed settlement is “fundamentally fair, adequate,


                                         2
and reasonable.” In re Pac. Enters. Sec. Litig., 47 F.3d 373, 377 (9th Cir. 1995)

(citation omitted). The Court may consider various factors, including “the strength

of the plaintiffs’ case; the risk, expense, complexity, and likely duration of further

litigation; the risk of maintaining a class action status throughout the trial; the

amount offered in settlement; the extent of discovery completed and the stage of

the proceedings; the experience and views of counsel; . . . and the reaction of the

class members to the proposed settlement.” In re Mego Fin. Corp. Sec. Litig., 213

F.3d 454, 458 (9th Cir. 2000); see also Hanlon v. Chrysler Corp., 150 F.3d 1011,

1026 (9th Cir. 1998) (“Assessing a settlement proposal requires the district court to

balance a number of factors: the strength of the plaintiffs’ case; the risk, expense,

complexity, and likely duration of further litigation; the risk of maintaining class

action status throughout the trial; the amount offered in settlement; the extent of

discovery completed and the stage of the proceedings; the experience and views of

counsel; the presence of a governmental participant; and the reaction of the class

members to the proposed settlement.”). The “principal factor to consider” is the

benefit to the company on whose behalf the derivative suit was brought, “as

compared to the risks posed by derivative litigation.” In re Apple Computer, Inc.

Derivative Litig., 2008 WL 4820784 at *2 (N.D. Cal. Nov. 5, 2008).

             First, the Court considers the benefit to the company as compared to

the risks posed by derivative litigation. The settlement provides $1.5 million in


                                            3
debt forgiveness and for the forfeiture of 3.5 million shares of common stock,

which will improve ESSI’s financial condition. See ECF No. 133-3 ¶¶ 2.1, 2.2.

The settlement also requires ESSI to overhaul its corporate governance, including

eliminating insider relationships, addressing conflicts of interest and internal

controls, and providing a framework for Board oversight. See id. ¶¶ 2.3, 2.4. The

Court finds that the debt forgiveness, share forfeiture, and corporate governance

reforms confer a significant benefit on ESSI, which weighs in favor of finding the

settlement fair, reasonable, and adequate.

              The Court next considers the risk, expense, complexity, and likely

duration of further litigation. This lawsuit involves complicated claims and would

require the parties to expend significant time and expense if the case were to

proceed to trial. The parties would be required to complete discovery, motions

practice, and prepare for trial relying on years of corporate records, financial

documents, and public filings, with complex liability and damage issues needing to

be explained through expert testimony. All parties risk losing at trial. By settling

at this relatively early stage of this litigation, the parties will avoid substantial legal

fees and costs. In weighing the benefits to the ESSI compared the risks of

continued litigation, the Court finds that this factor weighs in favor of finding that

the settlement is fair, reasonable, and adequate.

              The Court next considers whether the settlement negotiations were


                                             4
conducted at arms’ length. In addition to the extensive negotiations between

experienced counsel, the Court conducted several settlement conferences with the

parties in this action, which weighs considerably against any inference of a

collusive settlement. See ECF Nos. 107, 114. This Court finds that this factor also

weighs in favor of finding that the settlement was fair, reasonable, and adequate.

             The Court must also consider any shareholder opposition. See

Hanlon, 150 F.3d at 1026. Here, ESSI filed a Form 8-K attaching the Notice and

the Stipulation on October 1, 2020 and published a copy of the Summary Notice in

the Investors’ Business Daily on October 5, 2020. See ECF No. 141 at 3; see also

ECF No. 142. Plaintiffs state in their Motion that the Notice was also posted on

the investor relations section of ESSI’s corporate website and that Plaintiffs’

counsel posted the Stipulation and Notice on their respective firm websites. See

ECF No. 141 at 3. No objections were received, which weighs in favor of finding

that the settlement is fair, reasonable, and adequate.

             Finally, the Court considers the reasonableness of the fees and

expenses that were agreed upon as part of the settlement. In the Stipulation of

Settlement, the parties agreed that ESSI will pay Plaintiffs’ counsel $350,000 over

three years in accordance with the terms of a promissory note and give Plaintiffs’

counsel 1.4 million shares of unregistered ESSI stock. See ECF No. 137-1 at 23.

This amount was negotiated separately from the initial terms of settlement and was


                                           5
agreed upon after receiving a mediator’s proposal from the undersigned. See ECF

Nos. 123, 125, 127. According to Plaintiffs’ Motion, ESSI’s stock is currently

trading at $0.02 per share. See id. at 28 n.14. Based on this information, the

approximate current value of the 1.4 million shares is $28,000. The Court uses this

approximate current value in its consideration of whether this part of the settlement

is reasonable.

             Courts generally look to the traditional “lodestar” calculation set forth

in Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) to determine the reasonableness

of any award of attorneys’ fees. See Fischer v. SJB-P.D., Inc., 214 F.3d 1115,

1119 (9th Cir. 2000); In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949

(9th Cir. 2015) (citation omitted). Under that calculation, a reasonable fee is

determined by multiplying a reasonable hourly rate by the number of hours

reasonably expended. Hensley, 461 U.S. at 433. Once calculated, the “lodestar” is

presumptively reasonable. See Penns. v. Del. Valley Citizens’ Council for Clean

Air, 483 U.S. 711, 728 (1987). As detailed in Plaintiffs’ Motion and the

declaration of counsel, Plaintiffs’ counsel expended 1,496.05 hours in this

litigation up to the time of settlement in May 2020. See ECF No. 137-1 at 31; ECF

No. 137-2 ¶¶ 68-77; ECF No. 137-4 ¶¶ 6-10; ECF No. 137-5 ¶¶ 10-11. Based on

the hourly rates charged by counsel, which ranged from $825 for senior partners to

$135 for paralegals, this resulted in fees of $738,049.07. See ECF No. 137-2 ¶¶


                                          6
67-77. The settlement amount for fees is approximately $378,000, a little more

than half of the amount of fees incurred under the traditional lodestar calculation.

The declaration of counsel submitted with the Motion also provides that Plaintiffs’

counsel incurred $21,549.52 in unreimbursed expenses in connection with this

litigation. See id. ¶¶ 75-77. The Court finds that the amount of settlement for fees

and expenses is reasonable in light of the time expended by counsel and the value

conferred on ESSI in this settlement.

             Based on the Court’s consideration of the relevant factors, the Court

FINDS that the settlement, including the agreed upon attorneys’ fees, is

reasonable, fair, and adequate and RECOMMENDS that the district court approve

the settlement.

                                  CONCLUSION

             The Court FINDS and RECOMMENDS that Plaintiffs Motion for

Final Approval of Settlement be GRANTED. Plaintiffs shall transmit a proposed

order of final judgment to the district court at kobayashi_orders@hid.uscourts.gov

for review in accordance with this Findings and Recommendation.

             IT IS SO FOUND AND RECOMMENDED.

             DATED AT HONOLULU, HAWAII, NOVEMBER 17, 2020




BELL V. TAYLOR, ET AL.; CIVIL NO. 17-00530 LEK-WRP; FINDINGS AND
RECOMMENDATION TO GRANT PLAINTIFFS’ MOTION FOR FINAL
APPROVAL OF SETTLEMENT
                                          7
